DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2021 and 11/20/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 18, 20-26 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Preta et al. U.S. Patent No. 8,657,021, in view of Dintakurti et al. (U.S. Patent Application Pub. No. 2013/0041601).

Regarding claim 12, Preta in figures 2-13 discloses a nozzle cap assembly comprising: a nozzle cap body (Fig. 2: top cap 14) defining a top end and a bottom end (see Preta figure 2 provided below), the nozzle cap body defining a base positioned at the top end and a curved side wall extend from the base down to the bottom end (see item 14 below); an enclosure (Fig. 4-6: Monitor Module 18 and/or module 51 in Fig. 7-10)) coupled to the top end, the enclosure (18/50) at least partially defining an enclosure cavity (see 6:32-38); an antenna assembly (transmitter, see 6:9-12) mounted to the enclosure (18/51); and a nut base (base of module-nut 19) positioned opposite from the nozzle cap body (14), the enclosure (18/51) and the antenna assembly (transmitter, See Fig. 12) positioned between the nut base (19) and the base (top of 14).
[AltContent: textbox (base)][AltContent: arrow][AltContent: textbox (enclosure)][AltContent: arrow]
    PNG
    media_image1.png
    478
    318
    media_image1.png
    Greyscale

Preta does not explicitly discloses the added limitations: “the nozzle cap body defining internal threading at the bottom end, the internal threading configured to receive and threadedly engage with a nozzle of a fire hydrant to couple the nozzle cap body to the nozzle”
However, in the same field of endeavor, Dintakurti in figure 5 teaches a nozzle cap assembly, wherein the nozzle cap body (nozzle cap 15) defining internal threading (threading 21) at the bottom end, the internal threading (21) configured to receive and threadedly engage with a nozzle of a fire hydrant (hydrant threading 12 of fire hydrant 58) to couple the nozzle cap body (15) to the nozzle. (See Para. 63)


Regarding claim 18, Preta in figures 2-13 discloses a nozzle cap assembly wherein a modem (processing device 500) is coupled in electrical communication with the antenna assembly (See Fig. 12), and wherein the modem is positioned within the enclosure cavity (electronic module 50) between the nut base (19) and the base (14).

Regarding claim 20, Preta in figures 2-13 discloses a nozzle cap assembly wherein a power source (power interface/main power 504) is coupled in electrical communication with the antenna assembly (See Fig. 12), and wherein the power source is positioned within the enclosure cavity (electronic module 50) between the nut base (19) and the base (14).

Regarding claim 21 and 22, Preta in figures 2-13 discloses a nozzle cap assembly wherein: the nozzle cap body (14) defines a nozzle cavity extending into the nozzle cap body (14) from the bottom end towards the base (Fig. 9-11); the nozzle cavity is configured to receive a nozzle (nut-receiver 54) of a fire hydrant to couple the nozzle cap body (14) to the fire hydrant 
Preta does not discloses “the internal threading is disposed within the nozzle cavity”
However, Dintakurti in figure 5 teaches a nozzle cap assembly, wherein: the nozzle cap body (15) defines a nozzle cavity extending into the nozzle cap body (15) from the bottom end towards the base; the internal threading (21) is disposed within the nozzle cavity (see Fig. 5); the nozzle cavity is configured to receive the nozzle of the fire hydrant (hydrant threading 12 of fire hydrant 58) to seal the nozzle.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Preta assembly to incorporate the “internal threading”, as taught by Dintakurti, to form the claimed invention in order to seal the connection between the nozzle cap and the fire hydrant with the help of gaskets and prevent water leaks. (See Dintakurti Para. 63 and 95)

Regarding claim 23, Preta in figures 2-13 discloses a nozzle cap assembly wherein: the enclosure (Fig. 6, monitor module 18 and/or Fig. 10: electronic module 50) comprises an enclosure base (bottom side), a curved side wall, and a plate (bottom of 18/50. See also bottom plate 62 in Fig. 11); the curved side wall extends between the enclosure base (18/50) and the plate (62); and the enclosure base (18/50) and the plate (62) are positioned between the nut base (19) and the base of the nozzle cap body (14/42. See FIG. 9-11).

Regarding claim 24, Preta in figures 2-13 discloses a nozzle cap assembly further comprising a plate (bottom plated located at the bottom of 18/50) mounted within the enclosure (18/50) between the nut base (19) and the base (top of 14 and/or 42), a modem (processing device 500, see FIG. 12) mounted to the plate and coupled in electrical communication with the antenna assembly (See Fig. 12).

Regarding claim 25, Preta in figures 2-13 discloses a nozzle cap assembly wherein: the nozzle cap body (14/42) defines an alignment groove (portion receiving the nut receiver 24 in Fig. 5-6); and the alignment groove receives a curved side wall of the enclosure 18. (See also FIG. 5-7 and 6:29-38)

Regarding claim 26, Preta in figures 2-13 discloses a method for detecting the condition in a pipeline connected to a fire hydrant (see 3:41-4:25), the method comprising: securing a nozzle cap assembly (Fig. 2-13) to a nozzle of the fire hydrant, the nozzle cap assembly comprising: a nozzle cap body (top cap 14 and/or frame 42) defining a top end and a bottom end, the nozzle cap body (14/42) defining a base positioned at the top end and a curved side wall extend from the base down to the bottom end (see Fig. 2 and 42), a nozzle cavity (cavity receiving nut-receiver 54) extending into the nozzle cap body (42. See Fig. 9) from the bottom end towards the base, the nozzle cavity receiving the nozzle (19); an enclosure (hydrant monitor 18 and/or electronic module 50) coupled to the top end (top end of 14/42), the enclosure (18/50) at least partially defining an enclosure cavity; an antenna assembly 
Preta is silent on disclosing a method for detecting a leak in a pipeline; and the step of detecting a vibration travelling through the fire hydrant with the vibration sensor, the vibration caused by the leak in the pipeline.
However, Dintakurti in figures 4-38 teaches a method for detecting a leak in a pipeline connected to a fire hydrant (Para. 51-53), the method comprising: a vibration sensor (vibration sensors 150a,b,c,d) coupled in electrical communication with the antenna assembly (antenna 120); and detecting a vibration travelling through the fire hydrant with the vibration sensor (150), the vibration caused by the leak in the pipeline (see [0076]-[0084]).
Preta is also silent on disclosing: “securing a nozzle cap assembly to a nozzle of the fire hydrant comprising engaging internal threading of the nozzle cap assembly with external threading of the nozzle”, and “the curved side wall defining the internal threading within the nozzle cavity, the nozzle cavity receiving an end of the nozzle, the nozzle defining the external threading at the end; an enclosure coupled to the top end”
However, Dintakurti in figure 5 teaches a method for detecting a leak in a pipeline connected to a fire hydrant, the method comprising: securing a nozzle cap assembly (leak detector 100) to a nozzle of the fire hydrant (58) comprising engaging internal threading (21) of the nozzle cap assembly (100) with external threading (hydrant threading 12) of the nozzle, the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the method for detecting a leak in a pipeline by detecting a vibration travelling through the fire hydrant with the vibration sensor, as taught by Dintakurti  in the method according to Preta to produce the claimed invention because it is well known that by using acoustic data and pressure data that is sensed by various types of sensors in contact with the water pipes, leaks can be detected. The leak detection information can be communicated to the utility provider for further analysis. Depending on the type of leak, maintenance personnel may be deployed to repair or replace leaky pipes in the water distribution system. (Dintakurti Para. 47). Additionally, a person having ordinary skill in the art to which the claimed invention pertains would have modifies the Preta assembly to incorporate the “internal threading”, as taught by Dintakurti, to form the claimed invention in order to seal the connection between the nozzle cap and the fire hydrant with the help of gaskets and prevent water leaks. (See Dintakurti Para. 63 and 95)

Regarding claim 34, Preta does not disclose a method wherein the nut base is rotationally fixed relative to the nozzle cap body.
However, Dintakurti in figure 9 teaches a method wherein the nut base (shaft portion 326 of enclosure 320) is rotationally fixed relative to the nozzle cap body 15. (Para. 74: connection interfaces may include threading, welding, and sealing with plastic cement, RTV, or similar materials, among others.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the connections interfaces of Dintakurti to rotationally fix a nut base relative to the nozzle cap body of Preta to form the claimed invention because it is well known in the art that  connection interfaces may include threading, welding, and sealing with plastic cement, RTV, or similar materials, among others. (Dintakurti Para. 74)

Regarding claim 35, Preta in view of Dintakurti (Fig. 5) teaches a nozzle cap assembly (100) wherein the curved side wall of the enclosure (15) is substantially cylindrical. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Preta and Dintakurti to form the claimed invention in order for the enclosure to conform to the shape of the object/hydrant where the assembly is intended to be mounted on.

Regarding claim 36, Preta does not disclose a nozzle cap assembly wherein the nut base is rotationally fixed relative to the nozzle cap body.
However, Dintakurti in figure 9 teaches an assembly wherein the nut base (shaft portion 326 of enclosure 320) is rotationally fixed relative to the nozzle cap body 15. (Para. 74: connection interfaces may include threading, welding, and sealing with plastic cement, RTV, or similar materials, among others.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the connections interfaces of Dintakurti to rotationally fix a nut base relative to the nozzle cap body of Preta to form the claimed invention because it is well known in the art that  connection interfaces may include threading, welding, and sealing with plastic cement, RTV, or similar materials, among others. (Dintakurti Para. 74)
              
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Preta and Dintakurti, as applied to claim 12 above, and further in view of Ruhs (U.S. Patent Application Pub. No. 2009/0301571).

Regarding claim 13, Preta is silent on disclosing: “wherein the antenna assembly comprises at least one antenna structure and a cover layer, and wherein the cover layer covers the at least one antenna structure”.
However, in the same field of endeavor, Ruhs in figures 4-5 teaches an assembly wherein the antenna assembly (para. 21: antenna 24) comprises at least one antenna structure and a cover layer (cradle 30), and wherein the cover layer (30) covers the at least one antenna structure (30).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ at least one antenna structure and a cover layer, and wherein the cover layer covers the at least one antenna structure, as taught by Ruhs in the Preta/ Dintakurti nozzle cap assembly in order to protect the antenna assembly from outside elements and to secure the electronics contained in the assembly.  

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Preta and Dintakurti, as applied to claim 12 above, and further in view of Schwengler et al. (U.S. Patent Application Pub. No. 2015/0070221).


Preta is silent on disclosing: “and wherein the antenna assembly is curved and mounted to the curved wall”.
However, Schwengler in figures 2A-2K teaches an assembly for street equipment, wherein the enclosure (container 205 and/or pedestal 235) defines a curved wall and wherein the antenna assembly (antenna 220) is curved and mounted to the curved wall (see Figure 2K).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ an antenna assembly that is curved and mounted to the curved wall, as taught by Schwengler in the Preta/ Dintakurti nozzle cap assembly in order to protect the antenna assembly from outside elements and to secure the electronics contained in the assembly, therefore, allowing a better signal transmission/reception when the antenna is oriented in the direction of propagation.

Regarding claim 17, Preta is silent on disclosing wherein: the antenna assembly comprises a first printed circuit board; and the antenna assembly is coupled in electrical communication with a second printed circuit board positioned within the enclosure cavity.
However, Schwengler in figures 3A-3K teaches an assembly for street equipment, wherein: the antenna assembly comprises a first printed circuit board (one of antenna array of Fig. 3A-3K); and the antenna assembly is coupled in electrical communication with a second 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a first and second printed circuit board coupled and in electrical communication with each other, as taught by Schwengler in the Preta/ Dintakurti nozzle cap assembly in order to form two or more antenna patch arrays to create dual/multimode devices. (Schwengler [0072])

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Preta and Dintakurti, as applied to claim 12 above, and further in view of Silvers et al. (U.S. Patent Application Pub. No. 2017/0072238).

Regarding claims 15 and 16, Preta in figures 9 and 10 discloses a nozzle cap assembly wherein the enclosure (electronic module 50) defines a curved wall extending between the nozzle cap body (frame 42) and the nut base (module nut 19); and wherein the curved wall is at least partially cylindrical. 
Preta is silent on disclosing: “and wherein the antenna assembly is positioned outward from the curved wall”.
However, in the same field of endeavor, Silvers in figures 3-6 teaches a nozzle cap assembly wherein the antenna assembly (transceiver and antenna 234) is positioned outward from the curved wall of enclosure (standpipe 224).
.

Claims 27-29, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Preta and Dintakurti, as applied to claim 26 above, and further in view of Smith et al. (U.S. Patent Application Pub. No. 2006/0284784).

Regarding claims 27 and 28, Preta and Dintakurti do not disclose a method wherein the antenna assembly comprises at least one antenna structure and a cover layer, and wherein the at least one antenna structure positioned between the enclosure and the cover layer; and
wherein the antenna assembly is coupled to a curved side wall of the enclosure, and wherein the at least one antenna structure is positioned between the curved side wall and the cover layer.
However, Smith in figures 1-5 teaches a method wherein the antenna assembly comprises at least one antenna structure (printed circuit antenna 50) and a cover layer (antenna housing 10), and wherein the at least one antenna structure (50) positioned between the enclosure (meter assembly 140 including a mounting surface 170) and the cover layer (10, see Fig. 1 having an elongated recess 40 to accommodate antenna structure 50); and

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the at least one antenna structure and a cover layer, and wherein the at least one antenna structure positioned between the enclosure and the cover layer; and wherein the antenna assembly is coupled to a curved side wall of the enclosure, and wherein the at least one antenna structure is positioned between the curved side wall and the cover layer, as taught by Smith in the method according to Preta and Dintakurti to produce the claimed invention, in order to secure the antenna in a fixed orientation and to enable coaxial cables or printed circuit strips to be attached to the feed points in a straight alignment, without need for bending or otherwise routing the leads to contact the feed points. (See Smith Para. 9-10)

Regarding claim 29, Preta in figure 7 discloses a method wherein an outer surface of the curved side wall of the nozzle cap body (42) is positioned flush with an outer surface of the curved side wall of the enclosure (40).

Regarding claims 31 and 33, Preta and Dintakurti do not disclose a method wherein the antenna assembly is positioned outward from a curved side wall of the enclosure; and wherein the curved side wall of the enclosure is substantially cylindrical.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to position the antenna assembly outward from a curved side wall of the enclosure, as taught by Smith in the method according to Preta and Dintakurti to produce the claimed invention, in order to secure the antenna in a fixed orientation and to enable coaxial cables or printed circuit strips to be attached to the feed points in a straight alignment, without need for bending or otherwise routing the leads to contact the feed points. (See Smith Para. 9-10)

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845